 1                                                   .
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   R.N., a minor by and through his guardian               Case No.: 17cv1583-L-BGS
     ad litem Elizabeth Neel,
12
                                        Plaintiff,           ORDER DENYING THE
13                                                           GOVERNMENT'S MOTION FOR
     v.                                                      SUMMARY JUDGMENT
14
     UNITED STATES OF AMERICA et al.,
15
                                    Defendants.
16
17
18         Pending before the Court in this action alleging personal injuries to a minor at
19   Marine Corps Air Station Miramar Child Care Development Center ("CDC") is a motion
20   for summary judgment filed by Defendant the United States ("government"). Plaintiff, a
21   minor represented by his mother as guardian ad litem, filed an opposition. The
22   government replied. For the reasons which follow, the government's motion is denied.
23   I.    BACKGROUND
24         Plaintiff, who was enrolled at CDC, was injured twice in two months, suffering a
25   broken finger and a broken leg. He filed this action under the Federal Tort Claims Act,
26   28 U.S.C. §§2670-2680, 1346(b) ("FTCA"), alleging that his injuries were caused by
27   Defendants' negligence. The Court has subject matter jurisdiction under 28 U.S.C.
28   §1346(b).

                                                         1
                                                                                        17cv1583-L-BGS
 1           In its summary judgment motion the government contends that Plaintiff's claims
 2   are barred by the Hold Harmless Release ("Release") included in the CDC's registration
 3   papers which Plaintiff's parents had signed. (Joint Separate Statement of Undisputed
 4   facts (doc. no. 25 ("Joint Statement")) ¶7.) Signing the Release was required of all
 5   parents to enroll their children in the CDC. (Id.)
 6           The parties disagree whether the Release is enforceable. Plaintiff contends it is not
 7   because the government had waived this defense and, alternatively, because it is
 8   unenforceable under California law. The government counters that California law does
 9   not apply and that the Release is enforceable under federal law.
10   II.     DISCUSSION
11           Federal Rule of Civil Procedure 56 empowers the Court to enter summary
12   judgment on factually unsupported claims or defenses, or parts thereof, and thereby
13   "secure the just, speedy and inexpensive determination of every action." Celotex Corp. v.
14   Catrett, 477 U.S. 317, 325, 327 (1986). A party seeking summary judgment bears the
15   initial burden of establishing the absence of a genuine issue of material fact. Id. at 323.
16   If the moving party meets this initial burden, the nonmoving party cannot defeat
17   summary judgment merely by demonstrating “that there is some metaphysical doubt as to
18   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
19   (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995).
20   Rather, the nonmoving party must “go beyond the pleadings” and by “the depositions,
21   answers to interrogatories, and admissions on file,” designate “specific facts showing that
22   there is a genuine issue for trial.’” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
23   56(e)).
24           Credibility determinations, the weighing of the evidence, and the drawing of
             legitimate inferences from the facts are jury functions, not those of a judge
25
             . . .. The evidence of the non-movant is to be believed, and all justifiable
26           inferences are to be drawn in [its] favor.
27
28   /////

                                                   2
                                                                                     17cv1583-L-BGS
 1   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The facts relevant to the
 2   government's motion are undisputed.
 3         A.     Waiver
 4         Initially, Plaintiff argues that the government's motion should be denied because it
 5   has forfeited release as an affirmative defense. An affirmative defense is forfeited unless
 6   asserted in the answer to the complaint. In re Cellular 101, Inc. (Lowery v. Channel
 7   Comm'ctns, Inc.), 539 F.3d 1150, 1155 & n.2 (9th Cir. 2008); In re Adbox, Inc. (Metcalf v.
 8   Golden), 488 F.3d 836, 841 (9th Cir. 2007). Rule 8(c) expressly requires that "[i]n
 9   responding to a pleading, a party must affirmatively state any avoidance or affirmative
10   defense, including . . . release . . .." Consistently, Rule 12(b) requires that "[e]very
11   defense to a claim for relief in any pleading must be asserted in the responsive pleading,"
12   except certain enumerated defenses which do not include release.
13         The government does not deny that it failed to plead release in the answer (see
14   Answer (doc. no. 5)), but counters that its defense should not be forfeited because
15   Plaintiff suffered no prejudice, as the defense had been discussed between counsel and
16   they had conducted discovery on the issue. (Reply (doc. no. 23) at 3 n.1.)1 Although the
17   defendant is required to timely raise affirmative defenses in the answer, "'an affirmative
18   defense may be raised for the first time at summary judgment'" if the plaintiff is not
19   prejudiced. Garcia v. Salvation Army, 918 F.3d 997, 1008 (9th Cir. 2019) (quoting
20   Camarillo v. McCarthy, 998 F.2d 638, 639 (9th Cir. 1993)). In order to preclude the
21   application of the untimely asserted affirmative defense, "a party must point to a tangible
22   way in which it was prejudiced by the delay." Garcia, 998 F.3d at 1009 (internal
23   quotation marks and citation omitted). As Plaintiff does not contend he was prejudiced
24   by the government's delay in asserting release, the government's failure to raise it in the
25   answer does not bar its summary judgment motion.
26
27
28   1
           Page number references are as assigned by the electronic case filing system.
                                                    3
                                                                                       17cv1583-L-BGS
 1           B.     Release
 2           The government argues that Plaintiff's claims are barred by the Release. Plaintiff
 3   counters that the Release is unenforceable under California law.
 4                  1.    Choice of Law
 5           The parties disagree whether federal or California law applies to the Release.
 6   Plaintiff relies on Air Transportation Associates v. United States, 221 F.2d 467 (9th Cir.
 7   1955), for the proposition that California law applies to determine whether the Release
 8   provides a valid defense to his negligence claim. In Air Transportation the plaintiff's
 9   airplane was damaged at a military airfield due to the government's negligence. 221 F.2d
10   at 469. The plaintiff filed an action for damages under the FTCA. Id. at 470-71. The
11   government, as here, defended by pointing to a release for the plaintiff's use of the
12   airfield. See od. at 469. The Court relied on 28 U.S.C. § 2674, which provides for
13   government liability under the FTCA in pertinent part as follows: "The United States
14   shall be liable . . . in the same manner and to the same extent as a private individual under
15   like circumstances . . .." The Court held that the same principle applied to the validity of
16   the release:
17           The Federal Tort Claims Act specifically adopts the law of the place where
             an accident occurs as the law in accordance with which liability is to be
18
             determined. This adoption of the proper state law applies not only as to the
19           creation of liability but also as to release from liability.
20
21   Id. at 471 (citations omitted). It went on to consider whether the release was a valid
22   defense under state law. Id. at 472-73. Under Air Transportation, California law
23   determines whether Plaintiff's claims are barred by the Release.
24           The government counters that subsequent case law makes clear that federal law
25   applies to bar the released claims. The subsequent cases cited by the government do not
26   contradict Air Transportation and support the government's contention only insofar as
27   federal law controls contract interpretation.
28   /////

                                                     4
                                                                                    17cv1583-L-BGS
 1         United States v. Seckinger, 397 U.S. 203 (1970), arises from an FTCA action filed
 2   by a government contractor's employee against the government for personal injury caused
 3   by the government's negligent maintenance of the work site. Id. at 204-05. The court
 4   found the government liable under the FTCA and awarded damages. Id. at 205.
 5   Seckinger is the action the government subsequently filed against the contractor under an
 6   indemnity clause of their contract, seeking indemnity for the judgment in the FTCA
 7   action. Id. at 206. The issue decided in Seckinger was whether the indemnity clause
 8   could be interpreted to shift all of government liability to the contractor. Id. In
 9   ultimately reaching the decision that the clause allocated liability based on comparative
10   negligence principles, the Court noted, "Preliminarily we agree . . . that federal law
11   controls the interpretation of the contract." Id. at 209. The government seizes on the
12   latter statement to argue that the effect of the Release on Plaintiff's claims must be
13   decided under federal law. Seckinger interpreted the indemnity clause under federal law.
14   The choice of law issue relating to defense from liability was neither raised nor decided
15   in Seckinger. Seckinger was not an FTCA action filed by a claimant against the
16   government, but the government's action against a contractor to enforce an indemnity
17   contract. Accordingly, Seckinger supports the government's argument only insofar as
18   federal law applies to interpret a federal government contract.
19         The government also relies on Schwarder v. United States, 974 F.2d 1118 (9th Cir.
20   1992), which arises from a medical malpractice claim filed by a Veterans Administration
21   patient against the government under the FTCA. Id. at 1120. The government and the
22   patient entered into a settlement agreement which included a release as provided by the
23   FTCA, 28 U.S.C. 2672, for adjustment of claims. Id. The patient later died.
24   Subsequently, his children sued the government under the FTCA alleging wrongful
25   death. Id. at 1121. The government defended by arguing that the settlement release
26   barred the wrongful death action. Id. at 1122.
27         In deciding whether the release provided a valid defense, the Court engaged in a
28   two-step analysis. It first noted that interpretation of the release under 28 U.S.C. § 2672

                                                   5
                                                                                     17cv1583-L-BGS
 1   is a matter of federal law. Id. at 1123 ("In essence, the government argues that the
 2   meaning of a release of liability under section 2672 of the FTCA is a question of federal,
 3   rather than state, law. Our interpretation of section 2672 is, of course, initially a matter of
 4   federal law.") The Court concluded that under the plain language of section 2672,2 the
 5   release applied only to the settling parties. Id. at 1122-23. Second, the Court looked to
 6   state law as required by section 2674:
 7         Some provisions of the FTCA, however, incorporate state law. See, e.g., 28
           U.S.C. § 2674. We must determine to what extent Congress intended to
 8
           make the effect of a section 2672 settlement dependent upon state law.
 9
10   Id. at 1123.
11         Citing Air Transport, the Court concluded that once the release is interpreted under
12   federal law, its effect on the tort claim is governed by state law. Id. at 1124.
13         We conclude, as a matter of federal law, that an administrative settlement
           reached pursuant to section 2672 bars further claims by the settling party,
14
           without regard to the effect it would have as a matter of state law. . . .
15
           However, we are persuaded that section 2672 does not directly control the
16
           effect of a settlement on persons other than the settling party. . . . With
17         respect to the claims of other persons, a section 2672 settlement has the
           same effect as any other release: it is a relevant circumstance which must be
18
           taken into account in determining whether the United States is liable under
19         state law.
20
           We hold, therefore, that state law governs the question of the effect of a
21         section 2672 release on the claims of persons other than the settling
22
23
     2
           The settlement agreement tracked the language of section 2672, which provides in
24   relevant part:
25         The acceptance by the claimant of any such award, compromise, or
           settlement shall be final and conclusive on the claimant, and shall constitute
26         a complete release of any claim against the United States and against the
27         employee of the government whose act or omission gave rise to the claim,
           by reason of the same subject matter.
28   Cf. Schwarder, 974 F.2d at 1120 (release).
                                                    6
                                                                                        17cv1583-L-BGS
 1         claimant. Congress plainly intended to define the contours of a “tort claim”
           by reference to state law. See 28 U.S.C. § 2674. . . .
 2
 3   Id.
 4         Accordingly, in an FTCA case, where, as here, the government relies on a federal
 5   contract provision for its defense,3 federal law applies to interpret the contract provision.
 6   See Schwarder, 974 F.2d at 1123; see also Kennewick Irrig. Dist., 880 F.2d at 1032.
 7   However, state law determines whether the contract provision bars liability for the tort
 8   claim. See Schwarder, 974 F.2d at 1123 (citing 28 U.S.C. § 2674); see also Fort
 9   Vancouver Plywood Co. v. U.S., 747 F.2d 547, 553 (9th Cir. 1984), abrogated on other
10   grounds by DaVinci Aircraft, Inc. v. U.S., __ F.3d __, 2019 WL2439691 (9th Cir. Jun. 12,
11   2019).
12                2.     Contract Interpretation
13         Plaintiff does not dispute that the contract, including the Release, was entered into
14   pursuant to authority conferred by federal law. See 5 U.S.C. §301; Dep't of the Navy,
15   OPNAV Instr. 1700.9E (Child and Youth Program).4 Its interpretation is governed by
16   federal common law "fashioned from general principles of contract interpretation."
17   Harrison W. Corp. v. U.S., 792 F.2d 1391, 1393 (9th Cir. 1986) (citations omitted).
18         A written contract must be read as a whole and every part interpreted with
           reference to the whole, with preference given to reasonable interpretations.
19
           Contract terms are to be given their ordinary meaning, and when the terms
20         of a contract are clear, the intent of the parties must be ascertained from the
           contract itself. Whenever possible, the plain language of the contract should
21
           be considered first. The fact that the parties dispute a contract's meaning
22         does not establish that the contract is ambiguous; it is only ambiguous if
           /////
23
24
25
     3
           "The government may, of course assert a contractual defense in a tort action under
26   the FTCA." Kennewick Irrig. Dist. v. U.S., 880 F.2d 1018, 1032 (9th Cir. 1989) (as
27   amended Aug. 28 and Oct. 23, 1989).
28   4
           See Gov't Exs. A, B (doc. no. 21-2).
                                                   7
                                                                                      17cv1583-L-BGS
 1         reasonable people could find its terms susceptible to more than one
           interpretation.
 2
 3   Klamath Water Users Protective Assoc. v. Patterson, 204 F.3d 1206, 1210 (9th Cir. 2000).
 4         The Release provides in relevant part:
 5         I agree to release and hold harmless the United States, its officers, its agents,
           and its instrumentalities, against any claims . . . arising out of, claimed on
 6
           account of, or in any manner predicated upon his/her participation in any
 7         [Children and Youth Program] activity, use of facilities and/or equipment
           including any . . . injury or death of any person, in any manner, caused or
 8
           contributed to by the United States, its officers, its agents, or its
 9         instrumentalities.
10
11   (Gov't Ex. B at 13.) Plaintiff contends that the Release is ambiguous because it does not
12   clearly define who it refers to. While Plaintiff is correct that the Release does not refer to
13   Plaintiff by name, Plaintiff is identified by name elsewhere in the contract, and the fact
14   that the Release refers to Plaintiff rather than "any person in the world" (Opp'n (doc.
15   no.22) at 23) is apparent from the context of the contract as a whole. (See Gov't Ex. B at
16   13.) Construed according to its plain meaning, the Release unambiguously states that the
17   government is released from liability for Plaintiff's injuries.
18                3.     Release as Affirmative Defense
19         Under the FTCA state law applies to the issue of liability. 28 U.S.C. §2674; see
20   also Schwarder, 974 F.2d at 1123, 1124; Air Transp. Assoc., 221 F.2d at 471. Relying on
21   United States v. Kimbell Foods, Inc., 440 U.S. 715 (1979), and Woodbury v. United
22   States, 313 F.2d 291 (9th Cir. 1963), the government counters by arguing that federal law
23   applies because the Release should be uniformly enforced. (Mot. at 15; Reply at 8-9.)
24   Neither case supports the government's position.
25         In Woodbury the Court found that the plaintiff's claim, although pled as a tort,
26   depended entirely on proof of the government's breach of contract, and therefore did not
27   fall under the FTCA. 313 F.2d at 295-96. In this regard, it distinguished claims which
28   depend entirely on the breach of a government contract, which are adjudicated under the

                                                    8
                                                                                      17cv1583-L-BGS
 1   Tucker Act, and tort claims where, as here, a government contract is asserted only as a
 2   defense, which are adjudicated under the FTCA. Id. at 296. The Court acknowledged
 3   that state law applies under the FTCA. Id. at 295. Woodbury supports Plaintiff's position
 4   that state law decides the government's liability in light of the Release.
 5         Kimbell Foods did not involve the FTCA, but considered if, in the absence of a
 6   federal statute setting lien priorities, state or federal law should control priority between
 7   private liens and government liens. 440 U.S. at 718. The government liens at issue were
 8   created to secure loans guaranteed or extended by the federal Small Business
 9   Administration and the Farmers Home Administration, respectively. Id. at 718-26. The
10   Court noted that the issue whether state or federal law should apply arises only "absent a
11   congressional directive." Id. at 740; see also id. at 726 ("[i]n the absence of an applicable
12   Act of Congress"), 727 ("Congress has not spoken"). Although no federal statute
13   specified the appropriate rule of decision, and after considering the government's
14   numerous arguments for uniformity in enforcement, the Court "decline[d] to override
15   intricate state laws of general applicability." Id. at 729; see also id. at 740. Unlike in
16   Kimbell Foods, here the Court need not engage in the weighing of the government's
17   reasons for uniformity, as federal law provides the rule of decision. The FTCA directs
18   federal courts to apply state law to determine government tort liability. 28 U.S.C. § 2674.
19         California law provides that child care center releases are unenforceable. Gavin v.
20   YMCA of Metropolitan Los Angeles, 106 Cal. App. 4th 662 (2003). Accordingly, the
21   government's summary judgment motion is denied.
22         IT IS SO ORDERED.
23
24   Dated: June 20, 2019
25
26
27
28

                                                    9
                                                                                      17cv1583-L-BGS
